Citation Nr: 0323024	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  00-12 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




REMAND

The veteran had active service from April 1969 to April 1973.

On September 24, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
this case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

The partial development undertaken by the Board thus far has 
garnered statements from private physicians.  The Board has 
no waiver of the veteran's right to initial review by the 
first-tier adjudicators.  The Board also requested evidence 
from private providers.  One has not responded.  The other 
rejected VA's VA Form 4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs), 
responding that VA's authorization form did not comply with 
requirements of new law regarding privacy of medical records.  
VA regulation requires generally at least two attempts to 
obtain private medical records.  38 C.F.R. 
§ 3.159(c)(1)(2002).

The Board requested records from two U.S. military medical 
facilities.  No response is of record.  Additional diligence 
is required of VA regarding efforts to obtain federal 
records.  38 C.F.R. § 3.159(c)(2) (2002).

The veteran has not had a VA examination for compensation 
purposes.  His claim was denied as not well grounded.  The 
evidence of record meets the criteria for entitlement to a VA 
examination and medical opinion.  38 C.F.R. § 3.159(c)(4) 
(2002).

Accordingly, the case is REMANDED for the following action:

1.  Request medical records of pulmonary 
treatment from San Lorenzo Medical 
Clinic, 1352 Miranda Ext., Angeles City, 
Philippines, for the period of January 
1992 to December 1997, and from Wahiawa 
General Hospital, 128 Lehua St., Wahiawa, 
HI, for the period June 1976 to April 
1978.

2.  Request medical records of treatment 
for bronchitis from USAF Hospital, 
Tachikawa, Japan, for the period April 
1974 through May 1974, and from Clark AFB 
for the period May 1974 through May 1975, 
as indicated in the VA Form 3101 of 
record dated May 13, 2003.

3.  Schedule the veteran for a VA 
pulmonary examination to diagnose or rule 
out pulmonary and respiratory conditions, 
including bronchitis.  Provide the 
examiner with the claims file.  Upon 
review of the veteran's service medical 
records and the July 3, 2000, statement 
of Dr. Bryant, the examiner should 
provide an opinion as to whether there is 
a current diagnosis of bronchitis, and, 
if so, whether it is at least as likely 
as not that it originated in service, or 
existed before service, and if it existed 
before service, whether there was a 
permanent increase in severity in service 
that was not due to the natural progress 
of the disease.

4.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000 are completed.  
See 38 C.F.R. § 3.159 (2002)..

5.  Readjudicate the claim at issue.  If 
it may not now be allowed, provide the 
veteran and his attorney an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





